Citation Nr: 1037692	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  03-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bladder cancer, including 
as secondary ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the VA Regional 
Office (RO) in Wilmington, Delaware which denied the Veteran's 
petition to reopen the claim entitlement to service connection 
for bladder cancer.

Subsequently, in a December 2004 decision, the Board reopened the 
Veteran's claim of entitlement to service connection for bladder 
cancer, and denied the claim on the merits.  The Veteran appealed 
the December 2004 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order dated July 
2006, the Court granted vacated the Board's December 2004 
decision to the extent that the Veteran's aforementioned claim of 
entitlement to service connection was denied.

This case was previously before the Board in February 2007 and 
March 2009, wherein it was remanded for additional development in 
accordance with the Court's Order.  The case was returned to the 
Board for appellate consideration.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Defense Threat Reduction Agency has stated the Veteran 
was not within ten miles of either Hiroshima or Nagasaki and the 
evidence does not establish he was on official military duties 
related to the occupation of those cities.  

2.  Bladder cancer was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating bladder cancer to service, including due to exposure to 
ionizing radiation.


CONCLUSION OF LAW

Bladder cancer was not incurred or aggravated in service and the 
service incurrence of bladder cancer may not be presumed.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.303, 3.309, 
3.311 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in April 2002, October 2006, 
and October 2007, from the agency of original jurisdiction (AOJ) 
to the appellant.  These letters explained the evidence necessary 
to substantiate the Veteran's claims of entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the October 2006 and October 2007 letters from VA 
explained how a disability rating is determined for a service-
connected disorder and the basis for determining an effective 
date upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  The notice elements required by 
Dingess/Hartman were provided to the appellant after the initial 
adjudication.   The appellant's claim was subsequently 
readjudicated and the appellant has not been prejudiced by such 
readjudication.  As such, there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Radiation Exposure

Service connection for radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946; or the Veteran's presence at certain 
specified additional locations.  See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  The 
presumptively service-connected diseases specific to radiation-
exposed veterans are the following: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary gland, cancer of the urinary tract, 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the 
brain, cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in an 
ionizing-radiation-exposed veteran may be service connected if 
the VA Undersecretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a result 
of participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946, or other activities as claimed; (2) the 
veteran subsequently develops a specified radiogenic disease; and 
(3) the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 C.F.R. 
§ 3.311(b), (c)(1).  The medical adviser must determine whether 
sound scientific and medical evidence supports a conclusion that 
it is at least as likely as not that the disease resulted from 
in-service radiation exposure or whether there is no reasonable 
possibility that the disease resulted from in-service radiation 
exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also 
considered a radiogenic disease where competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in this case.  The 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).



Analysis

The Veteran's Enlisted Record and Report of Separation Honorable 
Discharge indicates that he served on active duty from March 1943 
until December 1945.  He participated in campaigns in New Guinea, 
the South Philippines and Luzon.  He was awarded an Asiatic 
Pacific Ribbon with three Bronze Stars, a Philippine Liberation 
Medal with two Bronze Stars, a Purple Heart Ribbon, a Silver Star 
Medal, a Bronze Arrowhead and a Combat Infantry Badge.  His 
military occupational specialty was subsistence non-commissioned 
officer.  His Separation Qualification Record reveals he directed 
subsistence supply section in drawing field rations in bulk and 
in making distribution to the various companies.  He operated 
from regimental warehouses in combat areas in the Southwest 
Pacific Island.  

In May 1998, the Veteran submitted May 1995 records from the 
Hospital of the University of Pennsylvania indicating the veteran 
had been admitted for treatment of bladder cancer.  In June 1998, 
the Veteran submitted additional private medical records of 
treatment for bladder cancer, as well as a second statement in 
support of claim included the Veteran's work history, prior to 
and after his separation from the service, including his 
statement that he had no known exposure to ionizing radiation 
either before or after service.  In a June 1998 statement, the 
Veteran said he was not involved in any testing of nuclear 
devices and he contended that he was exposed as a result of the 
H-bomb in Nagasaki.  His job in the military did not expose him 
to radiation except at Nagasaki due to the bomb.  In the 
alternative, he asserted his bladder cancer was due to 
continually drinking heavily chlorinated water during service in 
the Asiatic Pacific theater and during maneuvers in the United 
States.  

In August 1998, the RO received a response from National 
Personnel Records Center (NPRC) to their request for verification 
of the Veteran's assignment in Nagasaki, Japan.  NPRC replied 
they were unable to verify the above assignment.  They indicated 
no records were located and that if the Veteran's records were on 
file in July 1973, they may have been destroyed by fire.  



The RO received a letter from the Defense Threat Reduction Agency 
(DTRA) in October 1998.  DTRA wrote in part as follows:

A review of Army morning reports indicates 
that on October 22, 1945, while assigned to 
Service Company, 34th Infantry Regiment, 
24th Infantry Division, (the veteran) 
arrived with his unit at Matsuyama, 
Shikoku, Japan (approximately 50 miles from 
Hiroshima and 200 miles from Nagasaki) from 
Mindanao, Philippine Island.  He remained 
with his unit at Matsuyama until November 
15, when he was released from his 
assignment and transferred to the 11th 
Replacement Depot at Okazaki, Honshu 
(approximately 290 miles from Hiroshima and 
440 miles from Nagasaki).  According to his 
discharge certificate, (the Veteran) 
returned to the United States on December 
10, 1945.  

In summary, Army records do not document 
(the veteran's) presence with American 
occupation forces in Hiroshima or Nagasaki, 
Japan.  Available records place him no 
closer than 50 miles from Hiroshima and 200 
miles from Nagasaki.  However, if (the 
Veteran) has any documentation, such as 
orders, rosters, etc., that would help us 
place him in Nagasaki or Hiroshima areas, 
we will be pleased to continue our research 
on his behalf.  

In June 2002, the RO received a letter from the Veteran in which 
he wrote that he was in error, or was not correctly informed that 
he was in Nagasaki, as his records indicate he was in Hiroshima.  

The Veteran, in an October 2003 letter, disputed the contention 
he was not exposed to radiation in service.  He asserted that 
being within 50 miles of Hiroshima placed in him a critical area 
for exposure.  He stated that after 50 years he did not remember 
his exact location in Japan.  He was given the responsibility to 
reconnoiter the area to determine feasibility for establishment 
of a supply depot.  He requisitioned a vehicle and spent two days 
traveling towards the city that received the atomic bomb.  At 
that time there were no signs or maps to orient location.  He was 
told the area in which he traveled was very near the city that 
was the target of the bomb drop.  He did not recall the names of 
the officers or enlisted men who accompanied him on his 
reconnaissance of the island.  

A January 2004 conference report reveals the veteran met with a 
Decision Review Officer at the RO.  The Veteran agreed to submit 
photographs of the area he visited, and he submitted copies of 
five photographs.  One photograph shows two soldiers in front of 
a tent.  The second photograph shows debris on one side of the 
road with houses on the other, a man on a bicycle in the 
background, an Asian child with a child riding on their back, and 
a child in the left foreground.  The photograph at the bottom of 
the page shows two Asian children by a well with debris in the 
background.  Two small photographs on the side of the page show 
debris by a road and soldiers in front of a tent.  None of the 
photographs include any specific information as to the locations 
where they were taken.  The Veteran also submitted a statement, 
wherein he asserted the pictures displayed the atomic bombs 
peripheral damage to Hiroshima.  

Also included in the claims folder are four computer generated 
maps of the islands of Japan.  

In October 2004, the Veteran gave testimony before the 
undersigned Veterans Law Judge.  

A January 2009 letter from R. L. K., M.D. indicates that it is 
unusual for a patient to have both carcinoma of the bladder and 
carcinoma of the prostate and that the Veteran had no other 
radiation exposure except in Japan.  Dr. K opined that the 
Veteran's history of radiation exposure was a probably 
instigating factor in his bladder carcinoma in 1990 and prostate 
carcinoma in 2000.

Pursuant to the Board's February 2007 and March 2009 remands, the 
RO referred the photographs that the Veteran claimed were taken 
in the area of the atomic blast to DTRA in an effort to determine 
the location of the pictures and to identify any soldiers 
therein.  In DTRA's March 2010 response, they noted that Nuclear 
Test Personnel Review (NTPR) program file for the Veteran, as 
well as the photographic research and analysis on file at the 
United States National Archives did not reveal any photographic 
evidence that the photographs submitted by the Veteran were taken 
at Hiroshima or in the vicinity thereof.  The letter from DTRA 
also noted that none of the veterans in the photos could be 
identified and that the physical location of some photos could 
not be confirmed due to the absence of geographical reference.  
The DTRA letter concluded that military historical records do not 
document the Veteran's presence with American occupation forces 
at Hiroshima or Nagasaki, Japan.

As previously indicated, the Veteran seeks service connection for 
bladder cancer due to exposure to ionizing radiation in service; 
he has also indicated his bladder cancer is related to drinking 
chlorinated water in service.  Nevertheless, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bladder cancer.  

The Veteran's claims file, including his available service 
treatment records, does not establish that the Veteran drank 
heavily chlorinated water in service.  See 38 C.F.R. § 3.303(a). 
See 38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . .").   
In addition, the Veteran has not submitted any evidence which 
links the etiology of his bladder cancer to drinking chlorinated 
water.  Bladder cancer was first diagnosed approximately 50 years 
after service separation.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
such Veteran's service and the disability).  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330 (2000).  See also Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  The 
Board has concluded there is no evidence which links the 
Veteran's bladder cancer to drinking chlorinated water other than 
the statements of the veteran.  

The Veteran has primarily asserted that his bladder cancer should 
be service connected because he was exposed to ionizing radiation 
in service and as a result developed bladder cancer.  

The threshold question is whether the evidence demonstrates the 
Veteran was exposed to ionizing radiation in service.  He 
contends that during his service in post War Japan he drove a 
truck into the area of the atomic bomb blast while surveying 
sites for a supply depot.  

The Board reviewed the law and regulations which define the terms 
"radiation exposed veteran" and participation in a "radiation 
risk activity."  The Veteran has asserted he falls within the 
definition of exposure during the occupation of Hiroshima and 
Nagasaki from August 6, 1945 to July 1, 1946.  There is no 
question the Veteran was in Japan during the dates specified in 
the regulation.  The question is if the Veteran meets the 
criteria for being exposed "during the occupation of" Hiroshima 
and Nagasaki.  The term occupation has been defined as meaning 
official military duties within 10 miles of either city in 
support of the occupation of Hiroshima and Nagasaki.  

The DTRA has stated the Veteran was no closer than 50 miles from 
Hiroshima and 200 miles from Nagasaki during his service in 
Japan.  Their finding was based on their review of the official 
records of the service department as to the location and duties 
of the Veteran's unit in service during the period in question.  
The Veteran has admitted he was somewhat confused as to which of 
the two cities he saw and drove through while stationed in Japan; 
however, according to DTRA, the photographs submitted by the 
Veteran do not include any landmarks, markings or other 
identifying features which would indicate they were taken in 
either Hiroshima or Nagasaki, or within a 10 mile radius.  
Moreover, even if the Board accepted the Veteran's statement that 
he was driving in the area looking for a location for a supply 
depot that would not establish he was on official military duties 
in support of the occupation of Nagasaki or Hiroshima.  See Walls 
v. Brown, 5 Vet. App. 46 (1993).  The salient fact is that the 
veteran's duties must have "involved the occupation of Hiroshima 
or Nagasaki."  See McGuire v. West, 11 Vet. App. 274, 280 
(1998).  

There is no basis in the record for finding the Veteran was a 
"radiation-exposed veteran" within the meaning of the 
regulations.  38 C.F.R. § 3.309.  The Board has also considered 
whether the Veteran meets the criteria in 38 C.F.R. § 3.311.  The 
Board is cognizant of the provision at 38 C.F.R. 
§ 3.311(a)(4)(ii), that a veteran is not required to produce 
evidence substantiating exposure if the service records or other 
records maintained by the Department of Defense are consistent 
with the claim that a veteran was present where and when the 
claimed exposure occurred.  In this instance, the DTRA has stated 
the Veteran was not within 10 miles of either city as he claimed.  

The Veteran submitted a newspaper article about a claim for 
service connection based on exposure to Agent Orange in service.  
The regulations and statute providing presumption of exposure to 
Agent Orange are not applicable in this instance.  It only 
applied to Vietnam era veterans and exposure to herbicides.  As 
the Court noted in McGuire, the presumption provisions for 
exposure to ionizing radiation were strictly drawn and do not 
provide presumptive exposure for every veteran who served in 
Japan during the post War period.  

The Veteran has asked that VA correct their mistaken records.  It 
is the service department and not VA to which the veteran must 
apply for correction of any deficiency in service records.  See 
Lauginiger v. Brown, 4 Vet. App. 214 (1993).  

The Veteran and his representative have also asserted his claim 
must be referred for a dose estimate.  A careful review of 
38 C.F.R. § 3.311(b)(1) indicates that it must first be 
determined the Veteran was exposed to ionizing radiation before a 
referral for a dosage estimate.  However, if, as here, the dose 
estimate received from the DTRA is "not exposed," or "zero," then 
the case is not to be submitted to the Compensation and Pension 
Service.  Moreover, bladder cancer is not a presumptive disease 
associated with ionizing radiation exposure.  See 38 C.F.R. 
§ 3.311(b)(4) (addresses the need to obtain an opinion from the 
Under Secretary of Benefits only for claims in which the claimant 
cited or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease).  Such a claim 
should be submitted to the RO rating activity for a decision on 
the issue of service connection for residuals of radiation 
exposure.  See Wandel v. West, 11 Vet. App. 200 (1998).  

The United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. 
Cir. 1994).  In this regard, the Board acknowledges that the 
Veteran has not had a VA examination for his service connection 
claim for bladder cancer.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board notes that no competent evidence has 
been submitted to indicate that the Veteran's bladder cancer is 
associated with an established event, injury, or disease in 
service (or during a possibly applicable presumptive period).  To 
the contrary, the only statements relating his bladder cancer 
have been made by the Veteran, and the Board, as discussed below, 
finds that he is not competent to render a competent medical 
opinion regarding the etiology of this disability.  Accordingly, 
it was not necessary to obtain a medical examination or medical 
opinion in order to decide this service connection claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
Veteran's bladder cancer is a result of his service.  The Board 
acknowledges Dr. K's opinion that the Veteran's bladder cancer 
might have been instigated by his radiation exposure; however, 
the Board points out that this opinion was based on a history as 
reported by the Veteran and without the benefit of reviewing the 
Veteran's claims file which would have demonstrated that the 
Veteran did not have confirmed radiation exposure.  See Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement of 
a physician based on a factual premise or history as related by 
the veteran).  Similarly, the Board notes that Dr. K did not 
provide a rationale for his opinion, or otherwise refer to any 
credible supporting evidence that the Veteran's bladder cancer 
was related to his service.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold considerations 
include whether the person opining is suitably qualified and 
sufficiently informed).

Although the Veteran asserts that his bladder cancer is related 
to his service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  The Board observes that objective medical evidence 
generally is required to address questions of medical causation.  
Lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that the 
Veteran is competent to report that he served in Japan and that 
he has been treated for bladder cancer, little probative weight 
can be assigned to his statements associating his bladder cancer 
to his service, as the Board deems such statements to be less 
than credible.  In this regard, the Board points out the absence 
of any corroborating medical evidence supporting his assertions, 
in and of itself does not render his statements incredible, such 
absence is for consideration in determining credibility.   
Similarly, the Veteran has not shown, however, that he has the 
expertise required to offer an opinion regarding any causal 
relationship between his bladder cancer and his active service.  
While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of Veteran's 
lay testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  See also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition).   

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bladder cancer is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


